NEIL B. STEINER,                                        )
and DEBORAH G. STEINER,                                 )
                                                        )
                    Appellants,                         )
                                                        )
v.                                                      )     No. SD36454
                                                        )     Filed: May 27, 2020
ROBERT ROLFES,                                          )
and SUSAN ROLFES,                                       )
                                                        )
                    Respondents.                        )


                   APPEAL FROM THE CIRCUIT COURT OF CAMDEN COUNTY

                                     Honorable Peggy D. Richardson, Judge

APPEAL DISMISSED

           Neil B. Steiner and Deborah G. Steiner, (“the Steiners”), pro se appellants, appeal from the

trial court’s “Judgment of Dismissal,” granting a motion, filed by Robert and Susan Rolfes (“the

Rolfes”), to dismiss the Steiners’ petition. On appeal, the Rolfes filed a motion to dismiss the

Steiners’ appeal due to Rule 84.04 1 violations and other briefing deficiencies. We sustain the

motion and dismiss the appeal.


1
    All rule references are to Missouri Court Rules (2020).
                                 Facts and Procedural History

       The Steiners filed a petition against the Rolfes alleging, in relevant part, that the Steiners

had the right to possession of certain real estate, and personal property located thereon, in Osage

Beach, Missouri. The Rolfes filed a motion to dismiss the Steiners’ petition, which the trial court

granted in its Judgment of Dismissal on November 21, 2019. This appeal followed.

                        Governing Principles of Review and Rule 84.04

       This Court dismissed a previous appeal from the Steiners for Rule 84.04 briefing violations.

Tan-Tar-A Estates, L.L.C. v. Steiner, 564 S.W.3d 351 (Mo.App. S.D. 2018). The same fatal

deficiencies now appear in the Steiners’ brief before us. “Pro se litigants are required to follow

the same appellate rules as parties represented by lawyers. While we recognize the challenges

facing pro se litigants, we cannot bend those rules to benefit non-lawyers.” Id. at 352.

       In this appeal, the following deficiencies materially impede impartial review.

       •Statement of Facts: Rule 84.04(a)(3)&(c) requires the presentation of a “statement of
       facts,” which “shall be a fair and concise statement of the facts relevant to the questions
       presented for determination without argument. All statements of facts shall have specific
       page references to the relevant portion of the record on appeal[.]” The Steiners’ brief does
       not include a statement of facts in designation or in substance. Sub-headings styled
       “Statement of the Case” and “Summary of the Argument” are presented, but are merely
       cursory procedural histories, fail to include any citations to the record, and do not present
       “all those facts utilized in the argument section[.]” Interest of R.J.M., 571 S.W.3d 219,
       222 (Mo.App. S.D. 2019) (internal quotation and citation omitted). Our courts have
       observed that this manner of failure is “often viewed” as an admission that if all (and only)
       the relevant facts were before the reviewing court, “the appellant would surely lose.”
       Kenneth Bell and NEZ, Inc. v. Baldwin Chevrolet Cadillac, Inc., 561 S.W.3d 469, 473
       (Mo.App. S.D. 2018) (internal quotation and citations omitted).

       •Point Relied On: Rule 84.04(d) mandates that each point relied on “be in substantially
       the following form: ‘The trial court erred in [identify the challenged ruling or action],
       because [state the legal reasons for the claim of reversible error], in that [explain why the
       legal reasons, in the context of the case, support the claim of reversible error].’” The
       Steiners’ brief contains no point relied on. “Given that a template is specifically provided
       for in Rule 84.04(d)(1), appellants simply have no excuse for failing to submit adequate
       points relied on.” Scott v. King, 510 S.W.3d 887, 892 (Mo.App. E.D. 2017). The Steiners’
       failure to present a point relied on, in compliance with Rule 84.04(d)(1), preserves nothing

                                                 2
         for appellate review and is fatal to their appeal. Moreover, Rule 84.04(d)(5) directs that
         “[i]mmediately following each ‘Point Relied On,’ the appellant . . . shall include a list of
         cases, not to exceed four, . . . upon which that party principally relies.” The Steiners’
         argument section cites no cases—the Steiners do not indicate that such authority was
         unavailable, or provide any reason for the absence of such authority.

         •Standard of Review: Rule 84.04(e) requires that “[f]or each claim of error, the argument
         shall also include a concise statement describing whether the error was preserved for
         appellate review; if so, how it was preserved; and the applicable standard of review.” The
         Steiners’ brief disregards this requirement wholesale, and does not attempt (or succeed) at
         complying therewith. “We will not, on review, convict a trial court of error on an issue
         which was not put before it to decide.” State ex rel. Schmitt v. Schier Co., Inc., 594
S.W.3d 245, 254 (Mo.App. S.D. 2020) (internal quotation and citation omitted).

         •Argument: Rule 84.04(e) directs that “[t]he argument shall substantially follow the order
         of ‘Points Relied On.’ The point relied on shall be restated at the beginning of the section
         of the argument discussing that point. The argument shall be limited to those errors
         included in the ‘Points Relied On.’” As discussed, supra, the Steiners’ brief fails to present
         a point relied on, and as a result, fails to comply with the instant requirement. Additionally,
         Rule 84.04(e) indicates that “[a]ll factual assertions in the argument shall have specific
         page references to the relevant portion of the record on appeal, i.e., legal file, transcript, or
         exhibits.” In no instance does the Steiners’ brief comply with this requirement.

                                   The Rolfes’ Motion to Dismiss Appeal

         The Rolfes filed a motion to dismiss the Steiners’ brief, arguing that such is not in

substantial compliance with Rule 84.04. For the reasons discussed in this opinion, we agree, and

the Rolfes’ motion to dismiss the Steiners’ brief is granted. 2 Appeal dismissed.


WILLIAM W. FRANCIS, JR., J. – OPINION AUTHOR

GARY W. LYNCH, P.J. – CONCURS

NANCY STEFFEN RAHMEYER, J. – CONCURS




2
 “When properly adopted, the rules of court are binding on courts, litigants, and counsel, and it is the court’s duty to
enforce them.” Dorris v. State, 360 S.W.3d 260, 268 (Mo. banc 2012) (internal quotation and citation omitted).

                                                           3